Citation Nr: 0603409	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty October 1985 to 
October 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
her claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994))]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).

In the present case, the veteran has been diagnosed with PTSD 
associated with stressors in service, but there has been no 
verification that an in-service stressor occurred.  The Board 
is aware that the veteran does not allege combat 
participation, and the veteran's service records do not 
reflect receipt of medals or decorations that specifically 
denote combat with the enemy.  

The veteran's has described the following stressful event: an 
incident where her unit was subjected to SCUD attacks, and 
that a SCUD missile hit the building next door to the 
building she was exiting.  She reported at a hearing before 
the undersigned conducted in July 2005, that this stressful 
event occurred in February or March 1991.  The RO has not 
attempted to verify the incident, but the Board acknowledges 
that this information regarding the date of the incident was 
not available to the RO previously.  Since the U.S. Armed 
Services Center for Unit Records Research (USASCURR) has not 
been contacted to research the veteran's alleged service 
stressors, in light of the receipt of this additional 
information, the Board finds that an attempt should now be 
made in this regard.   See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Accordingly, this case is REMANDED to the RO via the AMC in 
Washington, D.C. for the following action:

1.  The RO should forward the pertinent 
PTSD stressor information of record 
(including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the USASCURR and 
request that that organization attempt to 
verify the claimed stressor: a SCUD 
attack in February 1991 or March 1991.  
The RO should request a unit history for 
February and March 1991.  

2.  If the stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination to determine if 
she has PTSD under the criteria in DSM-
IV, based on this stressor alone.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with the 
examination.  If PTSD is diagnosed, the 
doctor should fully explain why the 
stressor is considered sufficient under 
DSM-IV.  The physician should describe 
all findings in detail and provide a 
complete rationale for all opinions 
offered.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  The veteran must be 
informed of the potential consequences of 
her failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

3.  Thereafter, the RO should review the 
file and ensure that the above noted 
directives are carried out in full.  If 
any are not, including not providing 
adequate responses to the medical 
opinions requested, corrective action 
must be taken.  38 C.F.R. § 4.2 (2005); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  

4.  The RO should readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement of the 
case.  If the benefit sought is not 
granted, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case, 
containing notice of the relevant action 
taken on the claim.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHELLE L. NELSEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


